[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION FOR PREJUDGMENT REMEDY
The plaintiffs requests the court to issue a prejudgment remedy to secure the plaintiffs' claim. When ruling upon such a claim, this court must determine whether there is "probable cause that judgment will be rendered in the matter in favor of the plaintiff." General Statutes 52-278c(a)(2). Probable cause is a bona fide belief in the existence of the facts essential under the law for the action and such as would warrant a person of ordinary caution, prudence and CT Page 2278 judgment, under the circumstances, in entertaining it. New England Land Co. v. De Markey, 213 Conn. 612, 620 (1990). This is a flexible, common sense standard which requires the court to determine probable success by weighing probabilities. Id. at 620.
A prejudgment remedy of attachment in the amount of $3,500.00 may issue to secure the claims for overdue unemployment taxes ($1,000), overdue corporate taxes ($1,162.58), and overdue phone bill ($190.00). The attachment is limited to one parcel. Probable cause has not been established with respect to the plaintiffs' other claims.
THIM, JUDGE